Title: From George Washington to Charles-René-Dominique Sochet Destouches, 27 February 1781
From: Washington, George
To: Destouches, Charles-René-Dominique Sochet


                        
                            Sir,
                            Head Quarters New Windsor Feby 27. 81
                        
                        I had the honor of writing to you the 26th. Your letter of the 24th is this moment delivered to me. The Count
                            De Rochambeau has also transmitted me the copy of yours to him announcing the return of your ships from Chesapeak bay
                            after having captured the Romulus made a number of prisoners and destroyed some transports. I receive the news of this
                            success with the greatest pleasure and am happy to learn at the same time that you are preparing for a second visit to the
                            bay, to assist the operations of the detachment I have sent. I have repeated my orders to the Marquis Dela Fayette who
                            commands it to prosecute his march to the head of Elk. Permit me to observe that to give success to the expedition, it
                            will be not only necessary to protect the passage of the troops to the point of operation, but to block up the bay
                            afterwards to prevent the retreat of the enemy or succour going to them.
                        In my letter to the Count De Rochambeau, which accompanied my last to you, I informed him of an incursion of
                            the enemy in Cape fear river North Carolina. This corps can only be protected by some light frigate, from the nature of the
                            navigation. If any thing could be attempted there, without interfering with the project of Chesapeak bay, it might be very
                            useful to the state of North Carolina pressed in different quarters by superior forces.
                        I assure myself that I shall have the earliest advice of your subsequent arrangements as mine depend upon
                            them. I have the honor to be with very great esteem and attachment Sir Yr most Obedient & humble servant
                        
                            Go: Washington
                        
                        
                            P.S. By advices from New York, I am informed that a detachment of five or 600 Men was preparing for an
                                embarkation—designed, it was said, to reinforce the Corps under Arnold—that the Iris and some other Vessel were to go
                                as Convoy—and that two or three Expresses had been sent from New York to Gardners bay upon receiving the acct of the
                                French Squadron’s appearing in Chesapeak bay. Yrs
                        
                        
                            Go: W——n
                        
                    